DETAILED ACTION
This communication is in response to the claims filed on 08/09/2019. 
Application No: 16/536,321.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Mark Bayramoglu on June 04, 2021. 
The claims have been amended as follows:
The listing of claims will replace all prior versions of claims in the application.

LISTING OF CLAIMS
1. An IoT-based crop growth monitoring device, comprising: a plurality of crop monitoring mechanisms mounted in a field; each of the crop monitoring mechanisms comprises a base and a support rod fixed on the base; a plurality of fixing elements obliquely extending downward and forming a fixing claw are fixedly mounted on the base; a plurality of soil sensors are fixed on the fixing elements;
an upper conical cover with an opening facing downward is fixed on an upper end of the support rod; a lower conical cover is movably mounted on the support rod below the upper 
a first worm gear is mounted on the support rod at a position near a lowermost surface of the upper conical cover through a bearing; a mounting block is fixed on an upper surface of the first worm gear; a swing cantilever perpendicular to the support rod is fixed on the mounting block; a plurality of distance measuring laser sensors equidistantly arranged are mounted on a lower surface of the swing cantilever; a strip-shaped groove for holding the swing cantilever is provided on an edge of the lower conical cover; a second worm gear is mounted on the support rod at a position near a top surface of the upper conical cover through a bearing; a support block is fixed on an upper surface of the second worm gear; an ultra-high-definition camera is obliquely mounted on the support block through a connection rod, and a lowermost point of the ultra-high-definition camera is higher than an uppermost point of the swing cantilever;
a support plate is fixed on the support rod in the electric element installation casing; an accumulator battery, a first motor connected to the accumulator battery, a second motor and a first motor-driven push rod are placed on the support plate; a first worm and a second worm are respectively fixed on output shafts of the first motor and the second motor; the first worm is engaged with the first worm gear, and the second worm is engaged with the second worm gear; a free end of the first motor-driven push rod is fixedly connected to an inner surface of the lower conical cover; an uppermost point of the support plate for mounting the first motor-driven push rod is lower than a lowermost point of the swing cantilever; and
the distance measuring laser sensors and the ultra-high-definition camera are all electrically connected to the accumulator battery; the solar cell panel is connected to the accumulator battery and a controller through a solar controller; the soil sensors, the rainfall sensor, the light sensor, the distance measuring laser sensors, the first motor, the second motor, the ultra-high-definition camera and the accumulator battery are all connected to the controller located in the electric element installation casing; and the controllers of all the crop monitoring mechanisms communicate with a server in a monitor room through a wireless network. 

2. The IoT-based crop growth monitoring device according to claim 1, wherein the solar cell panel is movably mounted on a top end of the support rod through a spherical hinge; a second motor-driven push rod and a third motor-driven push rod are fixed on the support plate inside the electric element installation casing; connection lines between the second motor-driven push rod and the support rod, and between the third motor-driven push rod and the support rod are perpendicular to each other; free ends of the second motor-driven push rod and the third motor-driven push rod both protrude out of the upper conical cover and are connected to the solar cell panel by spherical hinges; and when the solar cell panel is placed horizontally, the second motor-driven push rod and the third motor-driven push rod are in a stretched state.

3. The IoT-based crop growth monitoring device according to claim 1, wherein an insecticidal lamp electrically connected to the accumulator battery through a control switch is provided on the support rod below the first worm gear; the controller is respectively connected to the control switch and the insecticidal lamp; the insecticidal lamp comprises a circular base and a lamp cover, the circular base and the lamp cover are provided on the support rod through connection rods; a glass lampshade is mounted between the circular base and the lamp cover; a high-voltage electric fence electrically connected to the accumulator battery by the control switch is provided outside the glass lampshade; and a cylindrical circuit board is provided inside the glass lampshade; and
the cylindrical circuit board comprises a plurality of annular circuit boards each having a unique ID; a plurality of light beads having a single-band spectrum are mounted on the annular circuit boards; spectrums of the light beads on a same annular circuit board are identical; spectrums of the light beads not on the same annular circuit board are different.

4. The IoT-based crop growth monitoring device according to claim 1, wherein the soil sensors comprise soil salt content sensors, pH probes, and humidity sensors; and the soil salt content sensors, the pH probes, and the humidity sensors are electrically connected to the controller.



6. A monitoring method of the IoT-based crop growth monitoring device according to claim 1, comprising:
S1. acquiring a current time, and determining whether the current time is a crop growth monitoring time point, if yes, starting up the first motor-driven push rod to drive a top surface of the lower conical cover to move until a position lower than the lowermost point of the swing cantilever, then going to step S2 and step S7 at the same time, otherwise, continuing to perform step S1;
S2. starting the first motor to drive the swing cantilever to rotate by a predetermined angle, and collecting distances between the distance measuring laser sensors and crops by all the distance measuring laser sensors on the swing cantilever one time;
S3. determining whether a total rotation angle of the swing cantilever driven by the first motor is greater than or equal to 360 °, if yes, going to step S4, otherwise, going back to step S2;
S4. calculating an average plant height of the crops, by the controller, according to all data sent back by the distance measuring laser sensors during a startup process of the first motor, and sending the average plant height of the crops to the server;
S5. determining, by the server, whether a difference between an average plant height uploaded by each controller and a height threshold is less than a predetermined threshold, if yes, retaining the average plant height, and going to step S6, otherwise, marking the average plant height as abnormal, and going to step S17;

S7. controlling the first motor-driven push rod to drive the lower conical cover to continue to move downward until traveling over a predetermined distance;
S8. starting up the second motor to drive the ultra-high-definition camera to rotate by a predetermined angle; stopping the second motor, and starting up the ultra-high-definition camera to capture crop images;
S9. determining whether a total rotation angle of the ultra-high-definition camera driven by the second motor is greater than or equal to 360°, if yes, starting up the first motor-driven push rod to drive the lower conical cover to return back to an original position, and then going to step S10; otherwise, going back to step S8;
S10. sending, by the controller, all the crop images captured by the ultra-high-definition camera during a startup process of the second motor to the server;
S11. inputting, by the server, all the crop images into a three dimensional (3D) convolutional neural network for recognizing pests and diseases, a 3D convolutional neural network for recognizing yellow leaves, and a 3D convolutional neural network for recognizing a leaf area, respectively, and outputting types of the pests and diseases recognized from the crop images in presence of the pests and diseases, a confidence level of the crop images in presence of the yellow leaves, and a confidence level of leave area of each crop image;
S12. when 30% of the crop images are in presence of the pests and diseases, going to step S13; and when the confidence level of 30% of the crop images is greater than the predetermined threshold, going to the step S14;
S13. reading an activity time and a preferred band of the peats according to the type of the corresponding pests in the crop images, sending the activity time and the preferred band of the peats to the controller, and controlling the insecticidal lamp by the controller to activate the light beads having the preferred band during the activity time of the pests;
S14. reading all salinity, humidity and PH values of soil collected by the soil sensors from a previous crop growth monitoring time point to a current crop growth monitoring time point to determine a cause of the yellow leaves of the crops;

S16. considering the leaves of the crops to be in a normal condition when a number of the retained average confidence level of the leaf areas is greater than 70% of a total average confidence level of the leaf areas;
S17. determining, by the server, whether a lodging phenomenon of the crops exists according to the crop images of abnormal plant heights uploaded by the controller; and
S18. obtaining a comprehensive growth condition of the crops at the current crop growth monitoring time point according to the measured plant height, a pest condition, a yellow leaf condition, the leaf area and the lodging phenomenon of the crops.[[ ]]

7. The monitoring method of the IoT-based crop growth monitoring device according to claim 6, further comprising:
A1: receiving, by the controller, a light intensity uploaded by the light sensor;
A2: determining an orientation of the sun at a current moment when the light intensity is greater than a predetermined light intensity;
A3: determining whether an orientation of the solar cell panel is identical to the orientation of the sun; if yes, go to step A1; otherwise, go to step A4; and
A4: adjusting an elongation of the second motor-driven push rod or the third motor-driven push rod according to the orientation of the sun to make the solar cell panel faces toward the sun, and then go back to step A1.

8. The monitoring method of the IoT-based crop growth monitoring device according to claim 6, further comprising:
B1: reading a rainfall amount uploaded by the rainfall sensor;
B2: adjusting the second motor-driven push rod and the third motor-driven push rod until the elongations of the second motor-driven push rod and the third motor-driven push rod are the same when the rainfall amount is greater than a predetermined rainfall amount;

B4: starting up the first motor-driven push rod to drive the lower conical cover to move upward until the elongation of the first motor-driven push rod reaches a predetermined elongation; and then going back to step B1.

9. The monitoring method of the IoT-based crop growth monitoring device according to claim 6, wherein when the swing cantilever is a motor-driven push rod, before the distance measuring laser sensors start to collect data, the fourth motor-driven push rod is first controlled to stretch until a maximum elongation; when the first motor drives the swing cantilever to rotate by 360°, the fourth motor-driven push rod is started to retract until a minimum length.

10. The IoT-based crop growth monitoring device according to claim 2, wherein the swing cantilever is a fourth motor-driven push rod connected to the controller and the accumulator battery; a number of the distance measuring laser sensors is one less than a number of telescopic sections of the fourth motor-driven push rod; a telescopic section of a maximum diameter of the fourth motor-driven push rod has a shorter length than other telescopic sections, and lengths of the other telescopic sections are equal to one another; except for the telescopic section of the maximum diameter, the other telescopic sections are each provided with one distance measuring laser sensor, and the distance measuring laser sensor is located on an end portion of the telescopic section near a next telescopic section of a reduced diameter; when a length of the fourth motor-driven push rod comes to be minimum, the fourth motor-driven push rod is located inside the electric element installation casing.

11. The IoT-based crop growth monitoring device according to claim 3, wherein the swing cantilever is a fourth motor-driven push rod connected to the controller and the accumulator battery; a number of the distance measuring laser sensors is one less than a number of telescopic sections of the fourth motor-driven push rod; a telescopic section of a maximum diameter of the fourth motor-driven push rod has a shorter length than other telescopic sections, and lengths of the other telescopic sections are equal to one another; except for the telescopic section of the 

12. The IoT-based crop growth monitoring device according to claim 3, wherein the swing cantilever is a fourth motor-driven push rod connected to the controller and the accumulator battery; a number of the distance measuring laser sensors is one less than a number of telescopic sections of the fourth motor-driven push rod; a telescopic section of a maximum diameter of the fourth motor-driven push rod has a shorter length than other telescopic sections, and lengths of the other telescopic sections are equal to one another; except for the telescopic section of the maximum diameter, the other telescopic sections are each provided with one distance measuring laser sensor, and the distance measuring laser sensor is located on an end portion of the telescopic section near a next telescopic section of a reduced diameter; when a length of the fourth motor-driven push rod comes to be minimum, the fourth motor-driven push rod is located inside the electric element installation casing.

13. The IoT-based crop growth monitoring device according to claim 4, wherein the swing cantilever is a fourth motor-driven push rod connected to the controller and the accumulator battery; a number of the distance measuring laser sensors is one less than a number of telescopic sections of the fourth motor-driven push rod; a telescopic section of a maximum diameter of the fourth motor-driven push rod has a shorter length than other telescopic sections, and lengths of the other telescopic sections are equal to one another; except for the telescopic section of the maximum diameter, the other telescopic sections are each provided with one distance measuring laser sensor, and the distance measuring laser sensor is located on an end portion of the telescopic section near a next telescopic section of a reduced diameter; when a length of the fourth motor-driven push rod comes to be minimum, the fourth motor-driven push rod is located inside the electric element installation casing.



15. The monitoring method of the IoT-based crop growth monitoring device according to claim 6, wherein an insecticidal lamp electrically connected to the accumulator battery through a control switch is provided on the support rod below the first worm gear; the controller is respectively connected to the control switch and the insecticidal lamp; the insecticidal lamp comprises a circular base and a lamp cover, the circular base and the lamp cover are provided on the support rod through connection rods; a glass lampshade is mounted between the circular base and the lamp cover; a high-voltage electric fence electrically connected to the accumulator battery by the control switch is provided outside the glass lampshade; and a cylindrical circuit board is provided inside the glass lampshade; and
the cylindrical circuit board comprises a plurality of annular circuit boards each having a unique ID; a plurality of light beads having a single-band spectrum are mounted on the annular circuit boards; spectrums of the light beads on the same annular circuit board are identical; spectrums of the light beads not on the same annular circuit board are different.

16. The monitoring method of the IoT-based crop growth monitoring device according to claim 6, wherein the soil sensors comprise soil salt content sensors, pH probes, and humidity sensors; and the soil salt content sensors, the pH probes, and the humidity sensors are electrically connected to the controller.




*** 


Reasons for allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 
 

The representative claim 1 distinguish features are underlined and summarized below:
 	 

an upper conical cover with an opening facing downward is fixed on an upper end of the support rod; a lower conical cover is movably mounted on the support rod below the upper conical cover; the lower conical cover is configured to slide up and down relative to the support rod; the lower conical cover is snap-fitted with the upper conical cover to form an electric element installation casing; a top surface of the support rod is connected to a solar cell panel having a top area larger than a maximum cross-sectional area of the electric element installation casing; a rainfall sensor and a light sensor are mounted on a top of the solar cell panel;
a first worm gear is mounted on the support rod at a position near a lowermost surface of the upper conical cover through a bearing; a mounting block is fixed on an upper surface of the first worm gear; a swing cantilever perpendicular to the support rod is fixed on the mounting block; a plurality of distance measuring laser sensors equidistantly arranged are mounted on a lower surface of the swing cantilever; a strip-shaped groove for holding the swing cantilever is provided on an edge of the lower conical cover; a second worm gear is mounted on the support rod at a position near a top surface of the upper conical cover through a bearing; a support block is fixed on an upper surface of the second worm gear; an ultra-high-definition camera is obliquely mounted on the support block through a connection rod, and a lowermost point of the ultra-high-definition camera is higher than an uppermost point of the swing cantilever;
a support plate is fixed on the support rod in the electric element installation casing; an accumulator battery, a first motor connected to the accumulator battery, a second motor and a first motor-driven push rod are placed on the support plate; a first worm and a second worm are respectively fixed on output shafts of the first motor and the second motor; the first worm is engaged with the first worm gear, and the second worm is engaged with the second worm gear; a free end of the first motor-driven push rod is fixedly connected to an inner surface of the lower conical cover; an uppermost point of the support plate for mounting the first motor-driven push rod is lower than a lowermost point of the swing cantilever; and
the distance measuring laser sensors and the ultra-high-definition camera are all electrically connected to the accumulator battery; the solar cell panel is connected to the accumulator battery and a controller through a solar controller; the soil sensors, the rainfall sensor, the light sensor, the distance measuring laser sensors, the first motor, the second motor, the ultra-high-definition camera and the accumulator battery are all connected to the controller located in the electric element installation casing; and the controllers of all the crop monitoring mechanisms communicate with a server in a monitor room through a wireless network. 


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of Bongartz, Wu-Dolly and Stehling teaches following:
 	Bongartz (US 20190259108 A1) teaches an agricultural system, which comprises a plurality of processing lines for growing plants of a given plant type, wherein a first processing line in the plurality of processing lines is configured to move a first plurality of plants through the agricultural system along a route; and apply a first growth condition to the first plurality of plants to satisfy a first active agent parameter for the first plurality of plants.
 
Wu-Dolly (US 20190150357 A1) teaches a an automated crop management motorized vehicle having an intelligent, modularized image sensor (e.g. camera or video) system that is The image sensor system includes a framework having a bank of procedures for monitoring and control of navigation, spray application, weeding, seeding, machine configuration, in real time as the machines go through a crop field throughout a crop cycle. One example implementation includes electronic circuits, with more than one set mounted on a platform that facilitates moving the setup to other agricultural machines. The framework captures, preserves and corrects the captured images for real time analysis and response, and for spray management to improve crop yield that is correlated with the machine settings and crop management practices.
 
Stehling (US 20160247082 A1) teaches a method for forecasting crop yield and an agronomic web portal including determining an expected yield at a first time, determining a growth function representing how the expected crop yield changes over time and based at least in part on an intrinsic yield function and the growth function, determining an expected yield at a second time, wherein the second time is later than the first time.

 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
a first worm gear is mounted on the support rod at a position near a lowermost surface of the upper conical cover through a bearing; a mounting block is fixed on an upper surface of the first worm gear; a swing cantilever perpendicular to the support rod is fixed on the mounting block; a plurality of distance measuring laser sensors equidistantly arranged are mounted on a lower surface of the swing cantilever; a strip-shaped groove for holding the swing cantilever is provided on an edge of the lower conical cover; a second worm gear is mounted on the support rod at a position near a top surface of the upper conical cover through a bearing; a support block is fixed on an upper surface of the second worm gear; an ultra-high-definition camera is obliquely mounted on the support block through a connection rod, and a lowermost point of the ultra-high-definition camera is higher than an uppermost point of the swing cantilever;
a support plate is fixed on the support rod in the electric element installation casing; an accumulator battery, a first motor connected to the accumulator battery, a second motor and a first motor-driven push rod are placed on the support plate; a first worm and a second worm are respectively fixed on output shafts of the first motor and the second motor; the first worm is engaged with the first worm gear, and the second worm is engaged with the second worm gear; a free end of the first motor-driven push rod is fixedly connected to an inner surface of the lower conical cover; an uppermost point of the support plate for mounting the first motor-driven push rod is lower than a lowermost point of the swing cantilever; and
the distance measuring laser sensors and the ultra-high-definition camera are all electrically connected to the accumulator battery; the solar cell panel is connected to the accumulator battery and a controller through a solar controller; the soil sensors, the rainfall sensor, the light sensor, the distance measuring laser sensors, the first motor, the second motor, the ultra-high-definition camera and the accumulator battery are all connected to the controller located in the electric element installation casing; and the controllers of all the crop monitoring mechanisms communicate with a server in a monitor room through a wireless network. 

Bongartz teaches different techniques of controlling an agricultural system; but failed to teach one or more limitations, including, 
 a first worm gear is mounted on the support rod at a position near a lowermost surface of the upper conical cover through a bearing; a mounting block is fixed on an upper surface of the first worm gear; a swing cantilever perpendicular to the support rod is fixed on the mounting block; a plurality of distance measuring laser sensors equidistantly arranged are mounted on a lower surface of the swing cantilever; a strip-shaped groove for holding the swing cantilever is provided on an edge of the lower conical cover; a second worm gear is mounted on the support rod at a position near a top surface of the upper conical cover through a bearing; a support block is fixed on an upper surface of the second worm gear; an ultra-high-definition camera is obliquely mounted on the support block through a connection rod, and a lowermost point of the ultra-high-definition camera is higher than an uppermost point of the swing cantilever;
a support plate is fixed on the support rod in the electric element installation casing; an accumulator battery, a first motor connected to the accumulator battery, a second motor and a first motor-driven push rod are placed on the support plate; a first worm and a second worm are respectively fixed on output shafts of the first motor and the second motor; the first worm is engaged with the first worm gear, and the second worm is engaged with the second worm gear; a free end of the first motor-driven push rod is fixedly connected to an inner surface of the lower conical cover; an uppermost point of the support plate for mounting the first motor-driven push rod is lower than a lowermost point of the swing cantilever; and
the distance measuring laser sensors and the ultra-high-definition camera are all electrically connected to the accumulator battery; the solar cell panel is connected to the accumulator battery and a controller through a solar controller; the soil sensors, the rainfall sensor, the light sensor, the distance measuring laser sensors, the first motor, the second motor, the ultra-high-definition camera and the accumulator battery are all connected to the controller located in the electric element installation casing; and the controllers of all the crop monitoring mechanisms communicate with a server in a monitor room through a wireless network. 

Wu-Dolly and Stehling alone or in combination failed to cure the deficiency of Bongartz.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved system for an Internet-of-Things based (IoT-based) crop growth monitoring device and a method thereof. In order to properly recognize the growth stage of the crops and to take appropriate measures, it is of great importance to monitor the crops in real-time. The real-time monitoring is crucial especially for the trial-produce crops in the test field, so that the detailed data is obtained to be used as an experimental basis. Up to now, the growth situation of crops is mostly monitored through the on-the-spot observation of technicians. This approach is high-intensity, time-consuming and laborious, and runs counter to the working efficiency improvement. The present invention provides an IoT-based crop growth monitoring device and a method thereof for monitoring the growth conditions of the crops and cures the above-mentioned drawbacks.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.


Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645